Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered August 10, 2005, convicting him of reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his claim that his admitted conduct did not satisfy the elements of reckless endangerment in the first degree (see People v Thomas, 53 NY2d 338, 340 [1981]; People v Skya, 43 AD3d 1190 [2007]; People v Peoples, 34 AD3d 503, 504 [2006]; People v Shearer, 29 AD3d 608, 609 [2006]). Miller, J.P., Crane, Dillon and Balkin, JJ., concur.